ON MOTION FOR REHEARING GRANTED
PER CURIAM.
We affirm a Final Cost Judgment in favor of Federal Insurance Company for court reporters’ attendance fees and one-half the cost of transcribing depositions in the aggregate of $4,915.64, because the discovery served the useful purpose of aiding defendants in preparing for trial. Schumacher v. Wellman, 415 So.2d 120, 122 (Fla. 4th DCA 1982); Miller Yacht Sales, Inc. v. Scott, 311 So.2d 762, 764 (Fla. 4th DCA 1975), cert. denied, 328 So.2d 843 (Fla.1976). Applying the same useful purpose test, we reverse an award of $600 in favor of Federal and Linbeck Construction Company for the services of an expert witness deposed on their behalf some five weeks after summary judgment1 had been granted in favor of Federal. As a matter of law, the deposition served no useful purpose.
Affirmed in part, reversed in part; and remanded.

. Affirmed here, Tremack v. Federal Ins. Co., 569 So.2d 1355 (Fla. 3d DCA 1990).